DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,16,18-19 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead (WO 20005/122672).
Whitehead discloses a microfluidic arrangement for manipulating liquids, the microfluidic arrangement comprising: 
a substrate (fig. 5a-5b; ref. 12); 
a first liquid (10; oil); and 
a second liquid (14; water), which is immiscible with the first liquid (first fluid 10 is oil, second fluid 14 is water); 
wherein the first liquid (10) is covered by the second liquid (14; fig. 5a, 5b first fluid 10 is covered by second fluid 14); and 
wherein the first liquid (10) is arranged in a desired shape on a surface of the substrate, the first liquid being retained in said shape by a liquid interface, via interfacial tension, between the first and second liquids (see fig. 5a-5b, first liquid is in a shape as shown in fig. 5b; surface tension maintains the shape); 
wherein said shape comprises a liquid conduit having a length and a width (fig. 5b shows a liquid conduit below arrow 16), and a liquid reservoir (ref. 10 on the right side of fig. 5b) in liquid communication with the liquid conduit (fig. 5b), the liquid conduit being configured to allow liquid to flow along the length of the liquid conduit away from or towards the liquid reservoir (this limitation does not further structurally limit the instant claims.  For purposes of examination this limitation will be treat as a capable statement.  Whitehead discloses this limitation in that in fig. 5b the liquid conduit is extending away from the liquid reservoir as seen in fig. 5b), the length of the liquid conduit being greater than the width of the liquid conduit (fig. 5b); and 
wherein the first liquid is in contact exclusively with the substrate and the second liquid, and all of the surface of the substrate that is in contact with the first liquid is substantially flat and in contact with the first liquid exclusively from below (see fig. 5b).  
Regarding claim 16, a microfluidic arrangement according to claim 1, wherein the density of the second liquid is greater than the density of the first liquid (water has a great density than oil).  
Regarding claim 18, a microfluidic arrangement according to claim 1, configured such that the liquid conduit is capable of comprising a variation in height of 10-20% or more along the length of the liquid conduit in use (this limitation does not further structurally limit the instant claims.  For purposes of examination this limitation will be treat as a capable statement.  Whitehead discloses this limitation in that in fig. 5b the liquid conduit comprises a variation in height of 10-20% or more along the length of the liquid conduit as seen in fig. 5b).  
Regarding claim 19, a microfluidic arrangement according to claim 1, configured such that the liquid conduit is capable of comprising a variation in height of 10 microns or more along the length of the liquid conduit in use (this limitation does not further structurally limit the instant claims.  For purposes of examination this limitation will be treat as a capable statement.  Whitehead discloses this limitation in that in fig. 5b the liquid conduit comprises a variation in height of 10-20% or more along the length of the liquid conduit as seen in fig. 5b).  
Regarding claim 36, a microfluidic arrangement according to claim 1, wherein the width of the liquid conduit is constant along the length of the liquid conduit (fig. 4 shows the path at which the conduit is constant along the length of the liquid conduit). 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-38 are under 35 U.S.C. 103 as being unpatentable over Whitehead (WO 20005/122672) in view of Foulds et al. (WO2015/068045 having a publication date of May 14,2015, herein paragraphs referred to from US 10,159,979).

Whitehead does not teach a microfluidic arrangement according to claim 1, wherein the substrate comprises an aperture for enabling connection of the first liquid through the substrate.
Foulds teaches a microfluidic device that creates uniformly sized emulsions and encapsulates that comprises a substrate water distribution layer having apertures in the bottom of the substrate to allow liquids to move up and in the layer (fig. 2).  It would have been obvious to one having an ordinary skill in the art to modify the substrate of Whitehead to provide an aperture in the substrate in order to add the first fluid from the substrate instead of from above.  This is a simple design choice as the first fluid would still be placed on the substrate after injected into the second fluid.   
Regarding claim 38, Whitehead does not teach a microfluidic arrangement according to claim 37, wherein: the first liquid is arranged in a first desired shape on a first side of the substrate and in a second desired shape on a second side of the substrate; the first liquid is retained in said first and second desired shapes by liquid interfaces between the first and second liquids; and the first liquid of the first desired shape is connected to the first liquid of the second desired shape via the aperture in the substrate.  
Foulds teaches a microfluidic device that creates uniformly sized emulsions and encapsulates that comprises a substrate water distribution layer having apertures in the bottom of the substrate to allow liquids to move up and in the layer (fig. 2).  Foulds further provides multiple layers to create different droplet generator layers. These layers are provided with apertures to which the first fluid can flow to each layer in order to create droplets within the layers.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Whitehead to provide the first fluid on a second side of the substrate and connected via an aperture through the substrate in order to create multiple droplets in the layers as taught by Foulds.

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead (WO 20005/122672) in view of Ismagilov et al. (US 2010/0078077).
 Regarding claim 39-40, the microfluidic arrangement according to claim 1, Whitehead interaction between water and oil.  Whitehead does not specifically teach the second liquid is a fluorocarbon or more specifically including perfluorotri-n-butylamine and/or perfluoro-n- dibutylmethylamine.  
Ismagilov teaches a microfluidic system that comprises microchannel that carries a particles dispersed within a carrier oil and spaced with a non-viscous and viscous fluid as seen in fig. 4.  The carrier oil is specifically FC40 which is perfluorotri-n-butylamine.  It would have been obvious to one having an ordinary skill in the art to modify Whitehead to employ FC40 as the second fluid due to the FC40 having immiscible properties with water.  
Regarding claim 41, according to claim 1, Whitehead does not teach wherein the second liquid is covered by a third liquid, which is immiscible with the second liquid.
Ismagilov teaches Ismagilov teaches a microfluidic system that comprises microchannel that carries a particles dispersed within a carrier oil and spaced with a non-viscous and viscous fluid as seen in fig. 4. The non-viscous and viscous fluid as seen in fig. 4 are immiscible with the second liquid (FC40).  This plugging as taught by Ismagilov to have interfacial forces between the carrier fluid, reagent plug and the third liquid (DTFS, para 34).  It would have been obvious to one having an ordinary skill in the art to modify Whithead to provide a third liquid to cover the second liquid in order to further separate the first fluid to reduce the interfacial forces between the carrier fluid and the first fluid as taught by Ismagilov.  


Response to Arguments
Applicant’s arguments with respect to claims 1, 16,18-19,36-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797